Citation Nr: 1605412	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  09-12 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a higher initial evaluation for lumbosacral strain with degenerative changes, assigned a 10 percent evaluation prior to April 12, 2010, and a 20 percent evaluation effective that date, to include the issue of entitlement to a rating in excess of 10 percent for right lower extremity radiculopathy from that date.

2.  Entitlement to a higher initial evaluation for trochanteric bursitis of the right hip, currently evaluated as 10 percent disabling.

3.  Entitlement to a higher initial evaluation for arthritis of the right knee, currently evaluated as 10 percent disabling.

4.  Entitlement to service connection for residuals of thyroid cancer.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).

6.  Entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from February 1969 to February 1971, and in the U.S. Air Force from June 1974 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions of July 2008, which granted service connection for the lumbosacral spine, right knee, and right hip disabilities (the Veteran disagreed with the 10 percent ratings assigned for each condition) and October 2009, which, in pertinent part, denied service connection for thyroid cancer.  In a June 2010 rating decision, the RO granted a 20 percent rating for the lumbosacral spine disability and a 10 percent rating for right lower extremity radiculopathy, effective April 12, 2010.  However, the staged ratings remain on appeal, as a grant of less than the maximum available rating does not terminate the appeal, unless the veteran expressly states he is satisfied with the assigned rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In February 2012, the Veteran appeared at a Board hearing held at the RO before the undersigned (i.e., Travel Board hearing).  The appeal was previously remanded in July 2013.  

As discussed in the REMAND section below, the issue of entitlement to a TDIU rating is inferred as part of the claims for higher rating on appeal, for the purpose of determining whether the Veteran is entitled to SMC under 38 U.S.C.A. § 1114(s) for that period.  See Buie v. Shinseki, 24 Vet. App. 242 (2011); Rice v. Shinseki, 22 Vet. App. 447 (2009); Bradley v. Peake, 22 Vet. App. 280 (2008).  

The issue(s) of entitlement to a TDIU rating and to SMC under 38 U.S.C.A. §  1114(s) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to April 12, 2010, lumbosacral strain with degenerative changes was manifested by forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 60 degrees, a combined range of motion of the thoracolumbar spine greater than 120 degrees, without muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, without additional functional impairment or incapacitating episodes, and the schedular criteria are adequate.

2.  Beginning April 12, 2010, lumbosacral strain with degenerative changes was manifested by forward flexion exceeding 30 degrees, without more than subjective radiculopathy from the buttocks into the thigh on the right side or additional functional impairment, incapacitating episodes requiring bedrest, or ankylosis, and the schedular criteria are adequate.

3.  Throughout the pendency of the claim, trochanteric bursitis of the right hip has been manifested by flexion exceeding 45 degrees and extension exceeding 5 degrees.  Abduction has not been not lost beyond 10 degrees; adduction has not been limited so that the Veteran cannot cross his legs; and rotation has not been limited so that the Veteran cannot toe-out more than 15 degrees; there has been no additional functional impairment or varying and distinct levels of severity; the schedular criteria are adequate.

4.  Throughout the pendency of the claim, arthritis of the right knee has been manifested by flexion greater than 60 degrees, full extension, without subluxation, instability, meniscal pathology, or additional functional impairment or varying and distinct levels of severity; the schedular criteria are adequate.

5.  There is a sufficiently probative medical opinion linking the Veteran's thyroid cancer to his service in Southwest Asia.  


CONCLUSIONS OF LAW

1.  Prior to April 12, 2010, the criteria for an evaluation in excess of 10 percent for service-connected lumbosacral strain with degenerative changes were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).   

2.  Beginning April 12, 2010, the criteria for an evaluation in excess of 20 percent for service-connected lumbosacral strain with degenerative changes are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).   

3.  The criteria for an initial rating in excess of 10 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Codes 8520, 8620, 8720 (2015).  

4.  The criteria for an evaluation in excess of 10 percent for right hip trochanteric bursitis are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5019 (2015).  

5.  The criteria for a rating in excess of 10 percent for a service-connected right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.44, 4.45, 4.59, 4.71a, Diagnostic Codes 5099-5019, 5003 (2015).

6.  Thyroid cancer was incurred in active wartime service. 38 U.S.C.A. §§ 1110, 1117, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  However, The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that 38 U.S.C. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate a claim upon receipt of a notice of disagreement with the rating assigned by a RO for an initial compensation award.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In this regard, the appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.  With respect to the service connection issue, in view of the favorable outcome no discussion of VA's duty to notify or assist is necessary.  

When conducting a hearing, a VLJ must (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2015).  Here, at the Veteran's Board hearing, the identified the issues on appeal were clearly identified, and the undersigned VLJ sought to identify any pertinent evidence not currently associated with the claims folder.  The issues on appeal were subsequently remanded by the Board to obtain and develop such additional evidence.

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Service treatment records have been obtained.  VA treatment records and all other post-service treatment records adequately identified by the Veteran were obtained.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  The Veteran underwent VA examinations in June 2008, April 2010, and September 2013.  The VA examinations and opinions obtained in this case are as they are predicated on a full understanding of the Veteran's medical history.  The examiners considered all of the pertinent evidence of record, provided thorough physical examinations, and provided a complete rationale for any conclusions rendered, relying on and citing to the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In addition, the most recent examination substantially compliance with the remand development orders.  Personnel records were obtained and there was sufficient compliance regarding the service connection issue to support a decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); see McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (remand terms must be complied with, unless an explanation is provided as to why the terms will not be fulfilled). 

Hence, all necessary notification and development has been accomplished, and no further notice or assistance is required to fulfill VA's obligations concerning the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Ratings

Briefly, the Veteran was in a land mine explosion while on active duty in August 1969.  A VA examination in June 2008 resulted in an opinion that the Veteran's lumbar spine, right hip, and right knee disabilities were as likely as not related to the in-service land mine explosion, and service connection was accordingly granted in a July 2008 rating decision, with ratings assigned effective in April 2008.  The Veteran appealed the assigned ratings.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If the disability has undergone varying and distinct levels of severity throughout the entire time period the claim has been pending, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

When evaluating musculoskeletal disabilities, VA must consider whether a higher evaluation is warranted, where the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  Painful motion is an important factor of disability, and it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  Nevertheless, pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Moreover, functional impairment must be supported by adequate pathology.  Id.; Johnson v. Brown, 9 Vet. App. 7, 10 (1996) (both citing to 38 C.F.R. § 4.40).  




A.  Lumbosacral spine

On a VA examination in June 2008, the Veteran said he had daily lumbar spine pain, worse in the morning.  He could not lift over 35 pounds, and had trouble bending and with stairs.  He had not had any incapacitating episodes during the past 12 months.  Pain usually did not radiate, and repetitive use of the spine with stretching exercises seemed to help.  On examination, the Veteran's gait was normal.  He could heel and toe walk.  There was flattening of the lumbar lordotic curve.  There was no tenderness to palpation.  There were no palpable muscle spasms.  On range of motion testing, as limited by pain, forward flexion was to 80 degrees; extension was to 10 degrees; lateral flexion was to 25 degrees bilaterally; and rotation was 35 degrees to the right and 30 degrees to the left.  With three repetitions there was no loss in range of motion due to pain fatigue, weakness or incoordination.  The pain did not radiate.  He walked with a slight limp, favoring the right leg.  He did not use assistive devices.  Symptoms were essentially constant without flare-ups.  There was no spasm or weakness.  There was painful motion with some tenderness.  There were no neurological abnormalities.  X-rays disclosed diffuse degenerative changes.  The diagnosis was lumbosacral strain with diffuse degenerative changes.  

Another VA examination was performed in April 2010.  The Veteran was able to get in and out of a chair without difficulty.  He walked with a cane, although he could walk without it.  He limped because of his right low back and buttock area.  His pelvis was level.  Forward flexion was to 45 degrees with pain at the extreme.  Side bending was 20 degrees to the left with pain and 10 degrees to the right without pain.  Rotation was 10 degrees to the left without pain and 20 degrees to the right with pain.  He extended to 15 degrees with pain.  X-rays showed degenerative joint disease and straightening of the lordosis with degenerative disc disease.  The diagnosis was chronic lumbar sprain with degenerative disc disease, spondylosis and spinal stenosis.  

The examiner noted that subjectively, the Veteran complained of pain, weakness, and fatigability with use involving his back.  He used a cane.  He was able to perform in his occupation as a flight instructor.  He complained of painful motion, but he did not demonstrate additional limitation with repetitive testing.  He described having had 5 flare-ups in the past year which had caused him to miss work.  He had not been ordered to bed by a physician.  He had spasm in the back, and painful motion, but he did not have tenderness.  His neurologic examination was normal.  

Another VA examination was obtained in August 2013.  The Veteran stated that his pain was worse since his last examination.  He had stopped working in January 2013 due to back, knee, and hip conditions.  He did not report any flare-ups concerning his back.  Range of motion revealed forward flexion to 60 degrees, extension to 10 degrees, lateral flexion to 15 degrees bilaterally, and lateral rotation to 15 degrees bilaterally.  All of these endpoints were where objective evidence of painful motion began, and were the same after repetitive-use testing with 3 repetitions.  Functional loss consisted of less movement, weakened movement, excess fatigability, pain on movement, disturbance of locomotion, interference with sitting, standing, weight-bearing and stairs.  He had localized tenderness but no guarding or muscle spasm of the thoracolumbar spine.  He regularly used a cane for his back and knee.  The examiner stated that he could do sedentary work.  

The rating schedule includes a General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Codes 5235-5243.  As pertinent to the thoracolumbar spine, the criteria are as follows:

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height, warrants a 10 percent rating.  Id.  

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, a 20 percent rating is warranted.  Id.

For forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine, a 40 percent rating is warranted.  Id.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Id. 

38 C.F.R. § 4.71a, Codes 5235-5243.  

Under the general formula for rating spinal conditions, any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  Id., Note (1).  

This case involves staged ratings, with a rating of 20 percent disabling assigned a 10 percent evaluation prior to April 12, 2010, and a 20 percent evaluation effective that date.  

1.  Prior to April 12, 2010

For a rating higher than 10 percent, the Veteran's symptomatology must more closely approximate the criteria for a 20 percent rating, or higher.  See 38 C.F.R. § 4.7.  

The VA examination in June 2008 disclosed forward flexion to 80 degrees, and combined range of motion was 205 degrees.  His gait was normal.  Although there was flattening of the lumbar lordotic curve, it was not described as reversed, and, moreover, there was no was no tenderness to palpation or palpable muscle spasm of the thoracolumbar spine.  There is no other evidence containing specific findings dated prior to April 2010 that show a higher level of severity.  Therefore, a higher rating for this period is not warranted under the general formula.  

As noted above, the Board also must consider whether a higher evaluation is warranted, where the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  On the June 2008 examination, the Veteran did not exhibit any further loss of motion due to pain, fatigue, weakness, lack of endurance or incoordination on repetitive motion testing.  There was no change on repetitive motion testing.  He reported that he had no flare-ups.  He was able to perform his job requirements.  Moreover, pain without functional impairment does not warrant a higher rating.  Mitchell, supra.  The remainder of the evidence does not show additional low back impairment prior to April 12, 2010.  Thus, a higher rating based on additional functional impairment has not been shown for this period.  

A 20 percent rating has been in effect since the date of a VA examination in April 2010.  That examination disclosed forward flexion to 45 degrees, and a combined range of motion of 120 degrees.  Therefore, a 20 percent rating was warranted at that time based on the general formula. 

The Veteran contends that the 20 percent rating should be effective earlier.  He points out that his disability did not suddenly become worse on April 12, 2010.  In assigning an effective date for a higher rating in the context of a staged rating assigned during an ongoing claim, the date is the date entitlement arose, if VA receives evidence of the increase within a year.  See 38 C.F.R. § 3.400(o).  The effective date of the increase is based on the date of the medical records or examination report which shows that an increase has occurred.  Id.  In this regard, the rating criteria are based on specific medical findings, including range of motion studies.  Here, the evidence, particularly medical records do not show entitlement to a higher rating was warranted prior to the April 2010 VA examination.  

2.  Beginning April 12, 2010

Regarding whether a rating in excess of 20 percent is warranted for any or all of the period beginning April 12, 2010, under the general formula, a 40 percent rating contemplates forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Ankylosis is immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Cullen v. Shinseki, 24 Vet. App. 74 (2010).  

The April 2010 VA examination disclosed forward flexion to 45 degrees, and forward flexion was to 60 degrees at the August 2013 VA examination.  The Veteran has not been shown to have ankylosis.  Therefore, a higher rating is not warranted based on the general formula.  

With respect to whether a higher evaluation is warranted, based on additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, the April 2010 VA examination range of motion findings were reported after repetitive testing.  He reported 5 flare-ups during the preceding year which had caused him to miss work.  The examiner stated that he did not have any weakened movement, excess fatigability or incoordination, and no additional functional loss with repetitive testing.  At the August 2013 VA examination, he reported he did not have flare-ups.  Functional loss reportedly consisted of less movement, weakened movement, excess fatigability, pain on movement, disturbance of locomotion, interference with sitting, standing, weight-bearing and stairs.  However, there was no additional limitation of motion with repetitive testing.  Moreover, there was no additional functional loss reported from those factors.  The remainder of the evidence does not reflect a higher degree of functional loss.  Thus, a higher rating based on additional functional impairment is not warranted.

The schedule for rating disabilities of the spine also allows for an alternative rating based on incapacitating episodes due to intervertebral disc syndrome (IVDS).  However, such a rating is not warranted in the present case.  The 2008 and 2013 VA examinations indicated that the Veteran reported no incapacitating flare-ups.  In April 2010, he described having had 5 flare-ups in the past year which had caused him to miss work.  However, he had not been ordered to bed by a physician, which is required for rating based on incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  


3.  Radiculopathy

As noted above, under the general formula for rating spinal conditions, any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  Here, the Veteran was assigned a 10 percent rating for radiculopathy of the right lower extremity associated with lumbosacral strain effective April 12, 2010, under Diagnostic Code 8520, which pertains to the sciatic nerve.  Findings in that examination of subjective radiculopathy from the buttocks into the thigh on the right side are not supportive of a higher initial rating for this disorder.

The August 2013 VA examination of the Veteran's spine included findings of radiculopathy of the sciatic nerve.  The examiner concluded that the Veteran had involvement of the sciatic nerve which was moderate for both the left and right lower extremities.  However, in a November 2013 VA examination for diabetes mellitus, the Veteran was diagnosed as having peripheral neuropathy of the lower extremities due to diabetes mellitus, affecting the sciatic nerve.  No electrodiagnostic studies were obtained in connection with either examination.  However, the actual findings were substantially the same as the findings obtained on the August 2013 sciatic nerve examination.  In particular, on both examinations, paresthesias/dysthesias in the lower extremities was severe, whereas other pain findings were less severe or absent.  Deep tendon reflexes were present at the knees and absent in the ankles.  Sensory examination was normal in the knee and thigh, decreased in the ankle/lower leg, and absent in the feet/toes.  

On both examinations, the examiner (the same examiner on both examinations) concluded that the nerve affected was the sciatic nerve.  The essential difference was of severity; although the examiner found that the findings of sciatic radiculopathy on the spine examination represented moderate severity, the findings on the diabetes mellitus examination were concluded to reflect moderately severe disability.  The Veteran was assigned a 40 percent rating for each lower extremity, based on diabetic peripheral neuropathy.  This disability was rated under Diagnostic Code 8520, pertaining to the sciatic nerve, in accordance with the examination, which found the sciatic nerve to be involved.  The record does not reflect that any effort was then made to differentiate the symptomatology; indeed, since both were found to involve the sciatic nerve, it would appear to be impossible.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The anti-pyramiding provision of 38 C.F.R. § 4.14 directs that the evaluation of the 'same disability' or, more appropriately in this case, the 'same manifestation' under various diagnoses is to be avoided.  Indeed, in Esteban v. Brown, 6 Vet. App. 259 (1994), the United States Court of Appeals for Veterans Claims (Court) held that, for purposes of determining whether an appellant is entitled to separate ratings, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions.  Based on the foregoing, since the manifestations of sciatic neuropathy are entirely duplicative, the assignment of another rating for the Veteran's sciatic nerve symptomatology of each lower extremity, again, based on his spine disability is precluded.  

Indeed, it would appear to the Board that he may already be in receipt of a duplicative 10 percent rating for sciatica due to the lumbosacral spine disability.  

In rating the condition as due to diabetes mellitus, the Veteran was granted the greater benefit, i.e., the sciatic nerve disability was rated as moderately severe in both lower extremities, rather than as moderate, as was concluded on the spine examination.  Therefore, there is no basis for a higher rating.  In this regard, no muscular atrophy has been shown, and a higher rating of 60 percent contemplates severe incomplete paralysis with marked muscular atrophy.  38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720.  

B.  Right Hip

On a VA examination in June 2008, the Veteran reported daily pain.  He said he could not run, or walk long distances.  It was hard to squat or sit down and arise.  He had trouble with stairs.  Repetitive use of his hip did not have an effect on his symptoms.  On examination, there was some tenderness over the trochanteric bursa.  He could abduct to 45 degrees and flex to 115 degrees.  With three repetitions there was no loss in range of motion due to pain fatigue, weakness or incoordination.  X-rays were considered normal.  The diagnosis was trochanteric bursitis of the right hip.

The April 2010 VA examination disclosed 0 to 90 degrees of bilateral flexion, abduction 40 degrees, adduction of 20 degrees, internal rotation to 15 degrees, and external rotation of 20 degrees with complaints of pain in the low back and right buttock.  X-rays were found to be unremarkable.  The diagnosis was no orthopedic disease of the right hip.  He did have right-sided radiculopathy without any demonstrated neurologic deficit.  It was painful from the buttock down to the inter thigh area, and records showed treatment for right-sided sciatica.  

On VA examination in August 2013, the Veteran complained his pain was worse.  He did not have flare-ups.  Range of motion in the right hip revealed flexion to 115 degrees, extension to more than 5 degrees, with pain beginning at the endpoints.  Abduction was not lost beyond 10 degrees, and adduction was not limited such that the Veteran could not cross his legs.  Rotation was not limited such that he could not toe-out more than 15 degrees.  He was able to perform repetitive-use testing with 3 repetitions, with no additional limitation of motion.  Functional loss reportedly consisted of less movement, weakened movement, excess fatigability, pain on movement, disturbance of locomotion, interference with sitting, standing, weight-bearing and stairs.  However, there was no additional limitation of motion with any repetitive testing.  His hip condition did not impact his ability to work.  

The Veteran's service-connected trochanteric bursitis has been rated under Diagnostic Code 5099-5019.  The hyphenated diagnostic code signifies that the disability is unlisted and must be rated analogously to a closely related disability; the additional code is shown after the hyphen.  38 C.F.R. §§ 4.20, 4.27 (2015).  Here, however, Diagnostic Code 5019 pertains to bursitis, which is the actual service-connected disability, so an analogous code is not needed.   

Bursitis is to be rated based on limitation of motion of the affected parts, as arthritis, degenerative.  38 C.F.R. § 4.71a, Diagnostic Code 5019.  Limitation of motion of the hip or thigh is rated under Diagnostic Codes 5251, 5252, and 5253.  

Under Diagnostic Code 5251, a maximum 10 percent disability evaluation is warranted where there is limitation of extension of the thigh to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5251. 

Under Diagnostic Code 5252, a 10 percent disability evaluation is assigned for flexion of the thigh limited to 45 degrees.  For the next higher evaluation, a 20 percent rating, there must be limitation of flexion to 30 degrees.  Limitation of thigh flexion to 20 degrees warrants a 30 percent rating, and limitation of flexion to 10 degrees warrants a 40 percent rating.  38 C.F.R. § 4.71a , Diagnostic Code 5252.

Under Diagnostic Code 5253, a 10 percent disability evaluation is assigned for limitation of thigh rotation, with an inability to toe-out in excess of 15 degrees or where there is limitation of adduction such that one cannot cross legs.  A 20 percent disability evaluation is warranted for limitation of thigh abduction, where motion is lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.

The VA examinations report flexion of the right hip ranging from 90 to 115 degrees, which is considerably greater than the 45 degrees contemplated for a 10 percent rating based on limited flexion.  As to extension, the only examination explicitly reporting extension, in August 2013, found more than 5 degrees of extension.  That examination also found that adduction was not limited such that the Veteran could not cross his legs, and rotation was not limited such that he could not toe-out more than 15 degrees.  Abduction on the 2008 and 2010 examinations was 45 degrees and 40 degrees, respectively, and he was able to abduct more than 10 degrees on the 2013 VA examination.  

There was no additional limitation of motion on repetitive use testing.  Functional loss on the 2013 VA examination reportedly consisted of less movement, weakened movement, excess fatigability, pain on movement, disturbance of locomotion, interference with sitting, standing, weight-bearing and stairs.  However, there was no additional limitation of motion with repetitive testing.  The examiner stated that the Veteran's hip condition did not impact his ability to work.  There is no indication in the VA examination reports, or in any other lay or medical evidence of record, that the Veteran's right hip disability results in additional range of motion loss, due to his symptoms of pain and weakness, or as a result of fatigue, lack of endurance, or incoordination following repetitive use. As such, an evaluation in excess of 10 percent is not warranted based on functional impairment.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.


C.  Right Knee

The Veteran's right knee condition is also currently rated under Diagnostic Code 5099-5019.  Diagnostic Code 5019 provides for rating based on limitation of motion of the affected parts, as arthritis, degenerative.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, warrants a 10 percent evaluation; with the addition of occasional incapacitating exacerbations, a 20 percent evaluation is warranted.  38 C.F.R. § 4.71a, Code 5003.  

On the June 2008 VA examination, the Veteran reported daily right knee pain, without flare-ups, although sitting or driving for very long increased pain.  From a functional standpoint he could not run or engage in prolonged walking, squatting or kneeling.  Repetitive use of his knees did not have an effect on his symptoms.  The Veteran reportedly could work and just endured the pain.  On examination, the knee was slightly swollen, with mild crepitus.  There was no tenderness or instability.  Extension was to 0 degrees and flexion to 108 degrees.  X-rays revealed minimal right medial joint compartment narrowing.  The diagnosis was degenerative arthritis of the right knee. 

On the April 2010 VA examination, range of motion was from 0 to 120 degrees without any evidence of instability or laxity.  He had patellofemoral crepitation on the right with minimal patellofemoral tenderness.  The diagnosis was patellofemoral syndrome with chondromalacia patella.  He had no weakened movement, excess fatigability, or incoordination and no additional functional loss with repetitive testing.

The August 2013 VA examination disclosed complaints of increased knee pain, and complaints that the knee tended to give way at times.  He took hydrocodone.  He did not have flare-ups.  Forward flexion was to 100 degrees and extension was not limited.  Pain began at the endpoints.  After 3 repetitions, flexion was limited to 95 degrees; there was no limitation extension.  The Veteran's functional loss reportedly consisted of less movement, weakened movement, excess fatigability, pain on movement, disturbance of locomotion, interference with sitting, standing, weight-bearing and stairs.  There was pain to palpation.  Muscle strength was normal at 5/5 on flexion and extension.  Tests of stability were all normal, and there was no evidence or history of recurrent patellar subluxation or dislocation.  He did have crepitus of the right knee.  He regularly used a cane and occasionally a brace.  The functional impact of his knee on his ability to work was that he could only do sedentary work, with no squatting, bending, prolonged walking, or stairs.  

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2015).  Limitation of leg (knee) flexion is rated 0 percent when limited to 60 degrees, 10 percent when limited to 45 degrees, and 20 percent when limited to 30 degrees.  38 C.F.R. § 4.71a, Code 5260 (2015).  Limitation of extension of a leg (knee) is rated 0 percent when limited to 5 degrees, 10 percent when limited to 10 degrees, and 20 percent when limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5261 (2015).  Separate ratings may be awarded for limitation of flexion and limitation of extension.  VAOPGCPREC 9-2004.  When evaluating musculoskeletal disabilities based on limitation of motion, VA must consider whether a higher evaluation is warranted, where the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

Throughout the appeal period, flexion in the right knee has ranged from 95 to 120 degrees, which considerably exceeds the 45 degrees contemplated for the 10 percent rating currently in effect.  Moreover, these results consist of findings after repetitive use.  No limitation of extension has been shown.  The examiner in August 2013 noted that the functional impact of his knee on his ability to work was that the Veteran could only do sedentary work, with no squatting, bending, prolonged walking, or stairs.  The same limitations applied based on his back disability.  However, as to the knee, muscle strength was normal, and range of motion, although decreased by 5 degrees after 3 repetitions, still considerably exceeded the limitation of motion contemplated for even a 10 percent rating.  X-rays in 2008 revealed only minimal right medial joint compartment narrowing, and in 2010, he was thought to have patellofemoral syndrome with chondromalacia patella.  Therefore, the Board finds that concerning functional impairment, there is insufficient objective pathology to support a finding of functional impairment in excess of that contemplated by a 10 percent rating.  See 38 C.F.R. § 4.40; Johnson v. Brown, 9 Vet. App. 7, 10 (1996) (functional impairment must be supported by adequate pathology).  

The evidence does not indicate that a higher or separate compensable rating is warranted under any other Diagnostic Code pertaining to the knees.  At his hearing, the Veteran testified that he had knee instability.  He complained of his knee giving way on several occasions.  However, on all examinations, including the most recent, tests of knee stability were normal.  Additionally, there was no evidence of history of recurrent subluxation or dislocation, and X-rays did not show subluxation.  Therefore, a separate rating under Diagnostic Code 5257 is not warranted.  The Veteran has had no meniscal conditions or surgery for a meniscal condition; therefore, a rating under Diagnostic Code 5258 or 5259 is not indicated.  




D.  Extraschedular Consideration

The Board has also considered the application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria reasonably describe the symptomatology related to the Veteran's service-connected low back, right hip and right knee disabilities. He has described symptomatology involving pain and limitation of motion.  As discussed above, the rating schedule specifically contemplates limitation of motion for the disabilities at issue.  In addition, for disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  

For these reasons, the Board finds that the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  In this case, however, there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


E.  Conclusion

In sum, the Board has considered all relevant evidence of record, including the examination reports detailed above, and treatment records.  Consideration has also been given to the Veteran's personal assertions and hearing testimony regarding the severity of his service-connected low back, right hip and right knee disabilities.  The collective body of evidence establishes that, for the reasons discussed above, higher ratings are not warranted for the disabilities, at any point during the pendency of the claims.  Further, the schedular ratings are adequate, and there are no exceptional circumstances warranting a combined effects extraschedular evaluation.  In reaching these determinations, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the disability picture does not more nearly approximate the criteria required for the next higher rating, for any of the disabilities.  38 C.F.R. § 4.7 (1994).  The preponderance of the evidence is against the claims, and the claims must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Service Connection for Thyroid Cancer

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

With respect to the first element, evidence of current disability, the evidence of record includes a pathology report obtained during a hospitalization from March to April 2009 in Baptist Health Medical Center, which confirmed follicular carcinoma of the left lobe of the thyroid.  His claim was received in May 2009; thus, current disability is shown.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at any time during the pendency of the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (requirement of a current disability may be satisfied if there is a recent diagnosis of a disability prior to the claim).  

Concerning the second and third elements, although thyroid cancer was not diagnosed until about 16 years after the Veteran's discharge from service, he contends that thyroid cancer developed due to Agent Orange exposure in Vietnam, and/or as a result of exposure to numerous environmental toxins during his service in the Persian Gulf.  He served in Vietnam from July 1969 to July 1970.  However, thyroid cancer is not a disease presumptively associated with Agent Orange exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Further, there is no other medical evidence linking the Veteran's thyroid cancer with Agent Orange exposure.  

He served in the Persian Gulf from August 1990, to April 1991, and from August 1, 1992, to September 11, 1992.  Personnel records show that he served as an airlift control operations officer during his tours in Southwest Asia.  

Service connection may be granted for a qualifying chronic disability occurring in Persian Gulf veterans; however, these disabilities do not include thyroid cancer.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2015).  Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  When a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence showing the disease was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In this regard, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

On a VA Gulf War protocol examination in September 2008, the Veteran reported his exposure to heavy oil fires, diesel and jet fuel fumes, and solvents.  At his Travel Board hearing, and in a statement provided at that hearing, he reported exposure to a variety of carcinogens in Southwest Asia, including depleted uranium, sarin nerve agents, petroleum compounds and radiation.  

A VA examination was provided in November 2011, which resulted in the conclusion that thyroid cancer was less likely than not caused by the in-service event.  The examiner reasoned that although according to a Board decision cited to by the Veteran, there were animal studies linking Agent Orange to carcinogenic activity, there were no consistent studies or credible human studies linking Agent Orange or "Gulf War syndrome" to thyroid carcinoma.  

A supplemental opinion was obtained in February 2014.  The physician stated that he had reviewed the possible environmental toxins that Mr. [redacted] might reasonable have been exposed to during his Persian Gulf deployments, as well as the possible associated illnesses, and thyroid carcinoma was not among them. Therefore, he concluded that it was less likely as not that his service in Southwest Asia is related to his thyroid carcinoma. 

In October 2015, the Board obtained a VHA opinion from a physician who is board-certified in endocrinology.  This physician noted that an association between increasing rates of thyroid cancer and firefighters has been shown, although no causation has been established.  During the time period in service that the Veteran was assigned to work in airports in Southwest Asia, he was potentially exposed to some of the same carcinogenic agents as firefighters.  He noted that thyroid cancer is a disease with a clear and specific etiology and diagnosis, but for which our understanding of contributing and causative factors is evolving.  Given these factors, he concluded that it was at least as likely as not that the thyroid cancer had it onset directly during the Veteran's service or was otherwise causally related to any event or circumstance of service, including environmental exposures during service in Southwest Asia during the Persian Gulf War.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  Factors that are relevant to the probative value to be given to medical statements include the level of explanation or rationale contained in the opinion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295   (2008) (bare conclusion is not entitled to any weight); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (finding that the failure of the physician to provide a basis for an opinion goes to the weight or credibility of the evidence).

Here, the most comprehensive and up-to-date opinion was the VHA opinion provided in November 2015.  While the 2011 and 2014 opinions were conclusory, the 2015 VHA opinion identified firefighter studies, which indicated a correlation between exposure to toxins in the course of that occupation and thyroid cancer, and noted that the Veteran could have been exposed to those same toxins.  While the firefighter studies only showed a correlation, and not a causal link, the physician also noted that the evidence concerning the causes of thyroid cancer was evolving.  Moreover, he himself, based on his medical expertise, concluded that a link to in-service exposures was at least as likely as not causally related to the development of thyroid cancer in the Veteran.  The Board also finds it credible that the Veteran was exposed to toxins such as petrochemicals, jet fuels, and solvents.  

The Board is also mindful that all reasonable doubt is to be resolved in favor of the Veteran.  The Board finds that taken as a whole, the evidence is about evenly balanced as to whether service connection is warranted for thyroid cancer, and therefore, service connection must be granted, with the application of the benefit-of-the-doubt rule.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

An evaluation in excess of 10 percent for lumbosacral strain with degenerative changes prior to April 10, 2010, is denied.  

An evaluation in excess of 20 percent for lumbosacral strain with degenerative changes beginning April 10, 2010, is denied.  

An evaluation in excess of 10 percent for right lower extremity radiculopathy is denied.

An evaluation in excess of 10 percent for trochanteric bursitis of the right hip is denied.  

An evaluation in excess of 10 percent for degenerative changes of the right knee is denied.  

Service connection for thyroid cancer is granted.


REMAND

The Veteran filed a claim for a TDIU rating in April 2013.  In a December 2013 rating decision, the RO granted a 100 percent combined rating for the Veteran's multiple service-connected disabilities, and, at the same time, found the TDIU claim to be moot.  

However, it has been held that the receipt of a 100 percent schedular disability evaluation for a service-connected disability or disabilities does not necessarily moot the issue of entitlement to a TDIU.  Bradley v. Peake, 22 Vet. App. 280, 293-294 (2008) (resulting in revocation of VAOPGCPREC 6-99, which held that TDIU could not be considered if a claimant was already rated 100 percent for one or more disabilities).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, Bradley recognized that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation under 38 U.S.C.A. § 1114(s) (2014).  Bradley, 22 Vet. App. at 293-94.  

It must be cautioned that a TDIU based on more than one disability does not satisfy the requirement under 38 U.S.C. § 1114(s) that a claimant have a "service-connected disability rated as total."  Buie v. Shinseki, 24 Vet. App. 242 (2011).  Similarly, multiple disabilities arising from a single incident that establish entitlement to a schedular TDIU under 38 C.F.R. § 4.16(a) may not be considered as one disability that satisfies that requirement of "a service-connected disability rated as total."  Bradley.  A TDIU based on a single disability, however, does satisfy the requirement of "a service-connected disability rated as total" under 38 U.S.C. § 1114(s).  Id.  Moreover, VA's duty to maximize benefits requires VA to assess all of a claimant's disabilities, regardless of the order in which they were service-connected, to determine whether any combination of disabilities establishes SMC under 38 U.S.C. § 1114.  Buie.  

Additionally, where a TDIU claim is raised in connection with a claim for a higher rating, it is inferred to be part of that claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The SMC claim must also be inferred as part of that claim.  Buie.  Therefore, these issues are within the Board's jurisdiction, and must be remanded to the RO for initial consideration.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with written notice regarding his potential entitlement to a TDIU rating and SMC under 38 U.S.C.A. § 1114(s), based on Buie and Bradley, cited above.  

2.  After undertaking any indicated development, adjudicate the claims for a TDIU rating, and SMC under 38 U.S.C.A. § 1114(s) (West 2014).  Specifically, for an award of SMC under that provision, the Veteran must have a "single service-connected disability" rated as total; this can be a schedular 100 percent or based on a TDIU rating, but the rating must be for a single disability (disabilities considered as one disability under 38 C.F.R. § 4.16(a) are not considered a "single disability" for this purpose).  Therefore, the RO must determine whether the Veteran has a single service-connected disability that renders the Veteran unemployable.  In addition, there must be other service-connected disability or disabilities rated 60 percent or more, separate and distinct from the service-connected disability rated 100 percent and involving different anatomical segments or bodily systems.  See 38 C.F.R. § 3.350(i) (2015).  

3.  If the decision is adverse to the Veteran, furnish the Veteran and his representative with a supplemental statement of the case and give them an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


